EXHIBIT 10.1 Dated 8 May 2008 Between Wafergen Bio-Systems Inc and Malaysian Technology Development Corporation Sdn Bhd and Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd) Share Subscription and Shareholders’ Agreement Proposed subscription of shares in Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd) Contents Recitals [INSERT PAGE NUMBER] 1 Definitions and Interpretations [INSERT PAGE NUMBER] 1.1 Definitions [INSERT PAGE NUMBER] 1.2 Interpretation [INSERT PAGE NUMBER] 2. Conditions Precedent [INSERT PAGE NUMBER] 2.1 Conditionality [INSERT PAGE NUMBER] 2.2 Waiver [INSERT PAGE NUMBER] 2.3 Non-fulfillment [INSERT PAGE NUMBER] 3. Share Capital [INSERT PAGE NUMBER] 3.1 Subscription for Preference Shares [INSERT PAGE NUMBER] 3.2 Subscription for Shares [INSERT PAGE NUMBER] 4. Subscription Completion Date [INSERT PAGE NUMBER] 5. Undertakings, Warranties and Representations by the Parties [INSERT PAGE NUMBER] 6. Management of the Company [INSERT PAGE NUMBER] 6.1 Board of Directors [INSERT PAGE NUMBER] 6.2 Board Meetings [INSERT PAGE NUMBER] 6.3 Provisions in respect of meetings [INSERT PAGE NUMBER] 6.4 Resolutions [INSERT PAGE NUMBER] 6.5 Circular resolution [INSERT PAGE NUMBER] 6.6 No shareholding requirement [INSERT PAGE NUMBER] 6.7 Management [INSERT PAGE NUMBER] 6.8 Nominees [INSERT PAGE NUMBER] 7. General meetings [INSERT PAGE NUMBER] 7.1 General meetings [INSERT PAGE NUMBER] 7.2 Quorum [INSERT PAGE NUMBER] 7.3 Decisions at meetings of the Shareholders [INSERT PAGE NUMBER] 7.3.1 Ordinary Resolution [INSERT PAGE NUMBER] 7.3.2 Special Resolution [INSERT PAGE NUMBER] 7.4 Shareholder Reserve Matters [INSERT PAGE NUMBER] 8. Business of the Company [INSERT PAGE NUMBER] 9 New Issues of Shares [INSERT PAGE NUMBER] 9.1 New Issues by Company [INSERT PAGE NUMBER] 9.2 Offer to Shareholders [INSERT PAGE NUMBER] 10. Transfers, Acquisitions and Disposal of Shares [INSERT PAGE NUMBER] 10.1 Pre-emption Rights [INSERT PAGE NUMBER] 11 Put Options [INSERT PAGE NUMBER] 11.1 Investor’s Put Option for shares in the Existing Shareholder [INSERT PAGE NUMBER] 11.2 Investor’s Put Option for Conversion Shares [INSERT PAGE NUMBER] 12. Duration and Termination [INSERT PAGE NUMBER] 13. Previous Agreements and Prevalence of Agreement [INSERT PAGE NUMBER] 14. Remedy on an Event of Default [INSERT PAGE NUMBER] 15. Confidentiality [INSERT PAGE NUMBER] | 16. Deadlock [INSERT PAGE NUMBER] 16.1 Disputes [INSERT PAGE NUMBER] 16.2 Artificial Deadlock [INSERT PAGE NUMBER] 17. Further Assurance [INSERT PAGE NUMBER] 19.1 Rights not affected [INSERT PAGE NUMBER] 19.2 Cumulative rights and remedies [INSERT PAGE NUMBER] 19.3 Variation [INSERT PAGE NUMBER] 20. Severability [INSERT PAGE NUMBER] 21. Continuing Effect [INSERT PAGE NUMBER] 22. Time [INSERT PAGE NUMBER] 23. Legal Relationship [INSERT PAGE NUMBER] 24. Costs and Expenses [INSERT PAGE NUMBER] 25. Assignment; Successors [INSERT PAGE NUMBER] 25.1 Assignment [INSERT PAGE NUMBER] 25.2 Successors and assigns [INSERT PAGE NUMBER] 26. Notices [INSERT PAGE NUMBER] 27. Entire agreement [INSERT PAGE NUMBER] 28. Counterparts [INSERT PAGE NUMBER] 29. Governing Law and Jurisdiction [INSERT PAGE NUMBER] SCHEDULE 1 [INSERT PAGE NUMBER] 1. Subscription Price and par value [INSERT PAGE NUMBER] 2. Premium [INSERT PAGE NUMBER] 3. Dividend Provision [INSERT PAGE NUMBER] 4. Liquidation Preference [INSERT PAGE NUMBER] 5. Conversion [INSERT PAGE NUMBER] 6. [Deleted] [INSERT PAGE NUMBER] 7. Redemption Rights [INSERT PAGE NUMBER] 8. Voting Rights [INSERT PAGE NUMBER] 9. Protective Provisions [INSERT PAGE NUMBER] 10. No Variation [INSERT PAGE NUMBER] SCHEDULE 2 [INSERT PAGE NUMBER] 1. Representations and Warranties by the Investor [INSERT PAGE NUMBER] 2. Representations and Warranties by the Existing Shareholder and the Company [INSERT PAGE NUMBER] SCHEDULE 3 [INSERT PAGE NUMBER] SCHEDULE 4 [INSERT PAGE NUMBER] Execution [INSERT PAGE NUMBER] | This Agreement is made on
